84 N.Y.2d 848 (1994)
Marie Trevisano, Individually and as Sole Distributee of The Estate of Lillian Apuzzo, Deceased, Appellant,
v.
Salvatore Giordano et al., Respondents.
Court of Appeals of the State of New York.
Submitted July 25, 1994.
Decided September 13, 1994.
Motion to vacate the Court of Appeals June 22, 1994 rule 500.9 (b) (22 NYCRR 500.9 [b]) order of dismissal granted. [See, 83 N.Y.2d 963.] On the Court's own motion, appeal dismissed, without costs, upon the ground that no appeal lies from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question (CPLR 5601). Motion for poor person relief dismissed as academic.